To quash a capias because of the insufficiency of the affidavit.
Order to show cause denied April 3, 1894.
*88The affidavit set forth that to secure relator against a contingent liability, plaintiff deposited with him certain bonds; that plaintiff had since paid and discharged the contingent liability and demanded the bonds; that relator refused to surrender the bonds, and that said relator “did then and there convert the bonds to his own use.”
Relator contended that the words quoted are simply a statement of a legal conclusion.